Citation Nr: 0717844	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an ear disability 
other than hearing loss.  

2.  Entitlement to service connection for a neck and back 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1984.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In the March 2004 rating decision, the RO granted the 
veteran's petition to reopen a previously denied claim of 
service connection for tinnitus; the claim was then denied on 
the merits.  The Board points out that regardless of what the 
RO has done, the Board must address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection for tinnitus because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized this claim for service connection as 
a claim to reopen.  

Finally, the Board notes that both the veteran and his 
representative have made arguments regarding hearing loss in 
relation to the veteran's claim on appeal for bilateral ear 
disability.  The veteran was denied service connection for 
bilateral hearing loss in an April 2002 rating decision.  
That decision was not appealed and became final.  In 
September 2003, the veteran filed a claim for service 
connection for "bilateral ear condition."  In the above-
noted March 2004 rating decision and particularly in the 
subsequent January 2005 statement of the case, the RO's 
analysis was limited to a bilateral ear disability other than 
hearing loss.  Likewise, in a February 2005 Informal 
Conference Report, the RO noted that if the veteran wished to 
reopen his claim for bilateral hearing loss he could, but 
otherwise there was no basis for changing the denial of his 
claim for service connection for an "organic ear 
condition."  

Thus, in this case, the Board does not find the issue of 
service connection for hearing loss to currently be in 
appellate status.  Nevertheless, the Informal Hearing 
Conference and the veteran's February 2005 VA Form 9 (Appeal 
to Board of Veterans' Appeals) addressed the issue of hearing 
loss.  The Board therefore liberally construes the veteran's 
contentions in his VA Form 9 as a request to reopen his 
previously denied claim of service connection for hearing 
loss.  As this claim has not been directly addressed by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.  All references in the decision 
below to an ear disability should be taken to mean ear 
disability other than hearing loss.


FINDINGS OF FACT

1.  An ear disability other than hearing loss was not shown 
in service; no current ear disability has been attributed to 
military service by competent medical evidence.  

2.  Competent medical evidence has not attributed any current 
neck or back disability to the veteran's period of service.  

3.  In an April 2002 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.  

4.  Additional evidence associated with the claims file since 
the RO's April 2002 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The veteran does not have an ear disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The veteran does not have a neck or back disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  An April 2002 RO decision that denied the veteran's claim 
for service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  Since the April 2002 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim of service connection for tinnitus are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for tinnitus, as well as his claims for service connection 
for an ear disability other than hearing loss, and for a neck 
and back disability has been accomplished.  

In this respect, through a September 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that the complete notice required by the VCAA 
was provided prior to the RO initially adjudicating the 
veteran's claims.  As such, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Although notice regarding 
effective dates and rating criteria provisions has not been 
provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the veteran's petition to reopen his claim for service 
connection for tinnitus.  Here, through the above-noted 
September 2003 notice letter as well as the January 2005 
statement of the case, the veteran was placed on notice of 
the criteria for new and material evidence and the need to 
submit competent evidence relating his tinnitus to service 
(in part, the basis for the RO's previous denial in April 
2002).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records and identified medical records from Clay-Platte 
Family Medicine Clinic, which includes records of the 
veteran's treatment by Nathan Granger, M.D.  Additionally, 
the veteran has submitted records associated with his 
treatment at the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  Furthermore, the RO has obtained medical records 
from the VAMC in Kansas City, Missouri.  Otherwise, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether an ear disability other than hearing loss, or a 
neck or back disability is traceable to military service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).  As will be explained below, there is 
no indication except by way of unsupported allegation that an 
ear disability or a neck or back disability may be associated 
with military service.  As such, further action to obtain a 
medical opinion with respect to these claims is not 
warranted.  

Likewise, as for whether further action should have been 
undertaken by way of obtaining a medical opinion with respect 
to the claim for service connection for tinnitus on appeal, 
the Board notes, as is reflected below, that new and material 
evidence to reopen that claim has not been received.  Given 
the standard of the regulation, the Board finds that VA did 
not have a duty to obtain a medical examination or medical 
opinion as to this claim on appeal.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  

II.  Analysis

A. Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1131; 38 C.F.R. § 3.303.

The veteran has reported that treatment he received in 
service for his ears is the cause for his current ear 
disability.  Since that time he has had to have excessive 
cerumen removed by irrigating and flushing his ears twice a 
year.  Furthermore, the veteran contends that he injured his 
back and neck during training in the jungles of Panama.  As a 
result, he had pain in his neck and back during service, and 
that he now suffers from constant pain and a grinding feeling 
in his neck and spine.  

A review of the veteran's service medical records reflects 
that he was treated for upper back pain in October 1981.  He 
was prescribed Parafon Forte for the pain.  The examiner's 
assessment was back pain.  In August 1982, the veteran was 
treated for pulling pain in his neck.  The veteran reported 
that when he moved his neck he felt a popping sensation.  He 
indicated that there had been no associated trauma but 
reported mild wheezing.  On examination, the veteran's neck 
was subtle and tender but range of motion was reported as 
normal.  The examiner's assessment was noted as [consistent 
with] pneumonia infiltrates.  With respect to the veteran's 
ears, in May 1982 the veteran sought treatment for right ear 
pain.  He was noted to have decreased hearing in the right 
ear.  On examination there was no finding of drainage.  Both 
ears were irrigated and it was noted that the veteran had 
erythematous auditory canals.  No other abnormalities were 
reported.  The veteran was referred for further evaluation.  
A report of that evaluation reflects that the veteran used Q-
tips in his ears.  On examination, the skin in the right ear 
auditory canal was noted as irritated and epithelial debris 
was removed.  Wax was removed from the left ear.  No disorder 
or disability was noted and the veteran was advised to stop 
using Q-tips.  

In October 1983, it was noted that the veteran chose not to 
undergo a separation medical examination.  Furthermore, that 
same month, a physician's assistant also determined that a 
separation medical examination was not required following a 
review of the veteran's service medical records.  

Additionally, the claims file reflects a May 1988 Applicant 
Medical Prescreening Form (DD Form 2246) for the purposes of 
the veteran's enlistment in the Army Reserves.  The veteran 
reported in the Form that he did not have any back trouble or 
ear trouble, or other medical problems or defects of any 
kind.  Furthermore, a June 1988 Report of Medical History and 
a June 1988 Report of Medical Examination associated with the 
veteran's enlistment in the Army Reserves, also do not 
reflect any finding or diagnosis for an ear disability, or 
neck or back disability.  

With respect to the veteran's claim for an ear disability, 
post-service medical records reflect the veteran's treatment 
for recurrent bilateral cerumen impaction requiring 
irrigation and flushing.  Findings include reports of 
irritation and inflammation of the canals post lavage of the 
ears.  In October 2004, the veteran's tympanic membranes and 
auditory canals were noted to be clear.  

Notwithstanding that the veteran has a problem with recurrent 
bilateral cerumen impaction that requires irrigation and 
flushing twice a year, as he has reported, there is a lack of 
competent medical evidence that any such condition represents 
or results in a disability for which service connection may 
be established.  

Otherwise, the medical evidence reflects that the veteran was 
diagnosed in September 2004 with bilateral otitis externa as 
well as an infected sebaceous cyst behind his left ear.  
Neither of these conditions has been related to the veteran's 
period of service.  Furthermore, while the September and 
October 2004 treatment records note irrigation pain 
(associated with wax removal) every six months, the Board 
notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to the veteran's claim for a neck and back 
disability, in a June 2000 private treatment record, the 
veteran was noted as having been involved in a motor vehicle 
accident in which his car was rear-ended by another car.  The 
veteran was seeking treatment for neck and thoracic pain.  
The diagnosis was cervicothoracic strain with left cervical 
radiculopathy at approximately the C-7 distribution.  
Otherwise, a review of the post-service medical evidence does 
not reflect any finding, diagnosis, or treatment for a neck 
or back disability.  In particular, in a February 2003 VA 
treatment record, the veteran denied any muscular weakness or 
pain, numbness, tingling, or incoordination.  His neck was 
noted as demonstrating a full range of motion.  

The Board finds probative the lack of diagnosis or treatment 
for any neck or back disability following service until the 
veteran suffered a motor vehicle accident in June 2000.  See 
e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  The 
veteran's only diagnosed neck or back disability 
(cervicothoracic strain with left cervical radiculopathy at 
approximately the C-7 distribution) has been associated with 
his motor vehicle accident in June 2000.  There is otherwise 
no competent medical evidence that the veteran has a neck or 
back disability associated with his period of service.  

The Board has considered the veteran's written contentions 
with regard to his claims.  While the Board does not doubt 
the sincerity of the veteran's belief that his disabilities 
are related to his period of active service, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the medical relationship between any 
current disability and service.  See Bostain v. West, v. 
West, 11 Vet. 124, App. 124, 127 (1998) (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions, 
alone, cannot provide a basis for a grant of service 
connection.

Accordingly, and because the record is otherwise completely 
devoid of any competent medical evidence to suggest that any 
ear disability, or neck or back disability can be attributed 
to service, service connection for an ear disability, and for 
neck and back disability must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  



B.  New and Material Evidence

In an April 2002 rating decision, the RO denied the veteran's 
claim for service connection for tinnitus.  The veteran was 
notified of the decision the same month but did not appeal.  
Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In September 2003, the veteran sought to 
reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 2002 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In this case, the veteran has claimed that he suffers from 
tinnitus both as a result of treatment he received in service 
for cerumen impaction in his ears as well as from his duties 
as a military policeman, which reportedly involved firing 
weapons without proper hearing protection.  In the April 2002 
rating decision, the RO denied the veteran's claim for 
service connection for tinnitus based on the lack of a 
current diagnosis for the disability.  In particular, the RO 
noted the lack of complaints, diagnosis, or treatment for the 
disability during service or post service.  Furthermore, in 
the rating decision, the veteran was informed that to 
establish service connection for tinnitus, he would need to 
show that the disability originated in service or provide 
evidence linking the disability to service.  Evidence 
received since the final April 2002 rating decision consists 
of the veteran's contentions as well as private and VA 
outpatient treatment records.  In particular, a February 2003 
VA treatment record notes an assessment of tinnitus based 
apparently on the veteran's history of having been diagnosed 
with the disability by a private doctor.  

Here, accepting that the veteran does have a diagnosis for 
tinnitus, none of the medical evidence relates any tinnitus 
to the veteran's period of service.  Furthermore, 
notwithstanding the veteran's contentions, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In this regard, the veteran is 
competent to provide testimony concerning factual matters of 
which he had first hand knowledge (i.e., those events in 
which he was exposed to noise and his experiencing tinnitus).  
However, he is not medically competent to provide a diagnosis 
or the etiology of his current tinnitus.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

Therefore, the Board finds that the evidence received since 
the final April 2002 RO decision is new in the sense that it 
was not previously before agency decision makers.  However, 
none of the evidence is material for purposes of reopening 
the claim for service connection for tinnitus.  In this case, 
none of the evidence received raises a reasonable possibility 
of substantiating the veteran's claim.  38 C.F.R. § 3.156(a).  
Here, as noted above, the basis of the prior denial was the 
lack of a diagnosis for tinnitus as well as competent medical 
evidence relating the disability to service.  While the 
evidence received since the April 2002 RO decision reflects 
an apparent diagnosis for tinnitus, none of the medical 
evidence received reflects any competent medical opinion 
relating any tinnitus to the veteran's period of service.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
tinnitus have not been met, and the appeal must be denied.  
As new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

Service connection for an ear disability other than hearing 
loss is denied.  

Service connection for a neck or back disability is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


